DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-34 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. John I. Fischer Reg. No. 60,900 on 03/11/2022.
The application has been amended as follows:
In the Claims:
1.	(Proposed Amended) A collection device for collecting data from a group of entitled members, comprising:
a communication circuit to receive a message and a message signature
a hardware processor to:
an entitled member of the group that sent the message, wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets, and a first part of the message signature;
reject the message when the message was not received from any entitled member of the group; and
collect data embedded in the message when the message was received from one of the entitled members of the group;
wherein [[a]] the message signature received from [[an]] the entitled member of the group comprises a first part, and a second part;
wherein the second part is generated using a secret key;
wherein the secret key is calculated by applying a first plurality of mathematical operations on first member secrets allocated to the entitled member of the group, second member secrets allocated to the entitled member of the group, and a random vector;
wherein the first plurality of mathematical operations comprises calculation of products of multiplications of factors that have bases and random exponents;
wherein the first member secrets are calculated based on secrets from the first group of secrets allocated to the group, and a subset of random vectors allocated to the entitled member of the group;
wherein the second member secrets are calculated based on secrets from the second group of secrets allocated to the group, and the subset of random vectors allocated to the entitled member of the group;
wherein the first member secrets and the second member secrets are calculated by applying a modulo operation and additional operations; and
wherein the collection device has access to the first group of secrets and the second group of secrets but is unaware of an allocation of first member secrets and second member secrets to the entitled member of the group.

            
                 
            
        of a multiplication of second factors.

3.	(Original) The collection device according to claim 2, wherein each first factor has a first base that is calculated by applying a modulo operation (mod p) on a first intermediate product of a multiplication of first intermediate factors.

4.	(Original) The collection device according to claim 3, wherein each second factor as a second base that is calculated by applying the modulo operation on a second intermediate product of a multiplication of second intermediate factors.

5.	(Proposed Amended) The collection device according to claim 4, wherein a first intermediate factor has a base that is a secret from the first group of secrets and has a random exponent which is an element of the subset of random vectors allocated to the entitled member of the group; and
wherein a second intermediate factor has a base that is a secret from the second group of secrets and has a random exponent which is an element of the subset of random vectors allocated to the entitled member of the group.

6.	(Original) The collection device according to claim 1, wherein the validating comprises calculating a validation secret key as a function of the first group of secrets, the second group of secrets, and the first part of the message signature.

7.	(Original) The collection device according to claim 6, wherein the validating comprises:
applying a modulo operation on a first validation product of a multiplication of first validation factors; and
applying the modulo operation on a second validation product of a multiplication of second validation factors.


wherein different second validation factors have bases that are different secrets from the second group of secrets and the different random exponents; and
wherein the different random exponents belong to the second part of the message signature.

9.	(Original) The collection device according to claim 8, wherein the second part of the message signature is generated using a cryptographic process; wherein the validation comprises applying the cryptographic process, using the validation secret key, to provide a validation intermediate result.

10.	(Original) The collection device according to claim 9, wherein the validating comprises comparing the validation intermediate result to the second part of the signature message; and determining that the message was received from any one of the entitled members of the group when the first part of the message signature is nonzero, and the validation intermediate result equals the second part of the signature message.

11.	(Original) The collection device according to claim 1, wherein the first plurality of mathematical operations are calculated over a finite field having a predefined size (p), wherein the modulo operation has a divisor that equals the predefined size.

12.	(Proposed Amended) A method for collecting data from a group of entitled members, the method comprising:
receiving, by a collection unit, a message, and a message signature;
validating, by the collection unit, whether the message was received from one of the entitled members of the group, without identifying an entitled member of the group that sent the message, wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets and a first part of the message signature;

collecting data embedded in the message when the message was received from one of the entitled members of the group;
wherein [[a]] the message signature received from the entitled member of the group comprises a first part, and a second part;
wherein the second part is generated using a secret key;
wherein the secret key is calculated by applying a first plurality of mathematical operations on first member secrets allocated to the entitled member of the group, second member secrets allocated to the entitled member of the group, and a random vector;
wherein the first plurality of mathematical operations comprises calculation of products of multiplications of factors that have bases and random exponents;
wherein the first member secrets are calculated based on secrets from the first group of secrets allocated to the group, and a subset of random vectors allocated to the entitled member of the group;
wherein the second member secrets are calculated based on secrets from the second group of secrets allocated to the group, and the subset of random vectors allocated to the entitled member of the group;
wherein the first member secrets and the second member secrets are calculated by applying a modulo operation and additional operations; and
wherein the collection unit has access to the first group of secrets and the second group of secrets but is unaware of an allocation of first member secrets and second member secrets to the entitled member of the group.

13.	(Original) The method according to claim 12, wherein the secret key is a function of a first product of a multiplication of first factors, and a second product            
                 
            
        of a multiplication of second factors.

14.	(Original) The method according to claim 13, wherein each first factor has a first base that is calculated by applying a modulo operation (mod p) on a first intermediate product of a multiplication of first intermediate factors.


16.	(Proposed Amended) The method according to claim 15, wherein a first intermediate factor has a base that is a secret from the first group of secrets and has a random exponent which is an element of the subset of random vectors allocated to the entitled member of the group; and
wherein a second intermediate factor has a base that is a secret from the second group of secrets and has a random exponent which is an element of the subset of random vectors allocated to the entitled member of the group.

17.	(Original) The method according to claim 12, wherein the validating comprises calculating, by the collection unit, a validation secret key as a function of the first group of secrets, the second group of secrets, and the first part of the message signature.

18.	(Original) The method according to claim 17, wherein the validating comprises:
applying a modulo operation on a first validation product of a multiplication of first validation factors; and 
applying the modulo operation on a second validation product of a multiplication of second validation factors.

19.	(Original) The method according to claim 12, wherein different first validation factors have bases that are different secrets from the first group of secrets and different random exponents; and wherein different second validation factors have bases that are different secrets from the second group of secrets and the different random exponents; wherein the different random exponents belong to the second part of the message signature.

20.	(Original) The method according to claim 19, wherein the second part of the message signature is generated using a cryptographic process; and

21.	(Original) The method according to claim 20, wherein the validating comprises comparing the validation intermediate result to the second part of the signature message; and determining that the message was received from any one of the entitled members of the group when the first part of the message signature is nonzero, and the validation intermediate result equals the second part of the signature message.

22.	(Original) The method according to claim 12, wherein the first plurality of mathematical operations are calculated over a finite field having a predefined size (p), wherein the modulo operation has a divisor that equals the predefined size.

23.	(Proposed Amended) A non-transitory computer readable medium including instructions for collecting data from a group of entitled members, which when executed by a machine, cause the machine to perform operations comprising:
receiving, by a collection unit, a message, and a message signature;
validating, by the collection unit, whether the message was received from one of the entitled members of the group, without identifying [[the]] an entitled member of the group that sent the message, wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets, and a first part of the message signature;
rejecting, by the collection unit, the message when the message was not received from any entitled member of the group; and
collecting data embedded in the message when the message was received from one of the entitled members of the group;
wherein [[a]] the message signature received from [[an]] the entitled member of the group comprises a first part, and a second part;
wherein the second part is generated using a secret key;
 of the group, second member secrets allocated to the entitled member, and a random vector;
wherein the first plurality of mathematical operations comprises calculation of products of multiplications of factors that have bases and random exponents;
wherein the first member secrets are calculated based on secrets from the first group of secrets allocated to the group, and a subset of random vectors allocated to the entitled member of the group;
wherein the second member secrets are calculated based on secrets from the second group of secrets allocated to the group, and the subset of random vectors allocated to the entitled member of the group;
wherein the first member secrets and the second member secrets are calculated by applying a modulo operation and additional operations; and
wherein the collection unit has access to the first group of secrets and the second group of secrets but is unaware of an allocation of first member secrets and second member secrets to the entitled member of the group.

24.	(Proposed Amended) A collection device for collecting data from a group of entitled members, comprising:
a communication circuit to receive a message and a message signature
a hardware processor to:
receive a message and a message signature;
validate whether the message was received from one of the entitled members of the group, without identifying [[the]] an entitled member of the group that sent the message, wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets, and a first part of the message signature;
reject the message when the message was not received from any entitled member of the group; and

wherein [[a]] the message signature received from [[an]] the entitled member of the group comprises a first part, and a second part;
wherein the second part is generated using a secret key;
wherein the secret key is calculated by applying a first plurality of mathematical operations on member secrets allocated to the entitled member, and a random vector;
wherein the first plurality of mathematical operations comprises a modulo operation, and calculation of products of multiplications of factors that have bases and random exponents;
wherein the member secrets are calculated based on secrets from the first group of secrets allocated to the group, secrets from the second group of secrets allocated to the
group, a random matrix and a subset of random vectors allocated to the entitled member of the group; and
wherein the hardware processor has access to the first group of secrets and the second group of secrets but is unaware of an allocation of member secrets to the entitled member of the group.

25.	(Original) The collection device according to claim 24, wherein the secret key is a function of a set of matrixes, wherein different matrixes of the set are a function of the random matrix, an inverse of the random matrix, and an intermediate matrix that comprise first intermediate matrix elements, and second intermediate matrix elements.

26.	(Original) The collection device according to claim 25, wherein the first intermediate matrix elements are first intermediate products of a multiplication of first intermediate factors; and
wherein the second intermediate matrix elements are second intermediate product of a multiplication of second intermediate factors.


wherein a second intermediate factor has a base that is a secret from the second group of secrets and has a random exponent which is an element of the subset of random vectors             
                (
                
                    
                        V
                    
                    
                        j
                    
                    
                        x
                    
                
                (
                i
                )
                )
            
         allocated to the entitled member of the group, wherein V is a vector, j is a vector index of the subset of random vectors, x is group member index of the entitled member of the group, and i is an index of an element of the vector V.

28.	(Original) The collection device according to claim 25, wherein the intermediate matrixes are diagonal matrixes and wherein the secret key is a trace of a third matrix that is a product of multiplications of factor matrixes, each factor matrix has a random exponent and a base that is a third intermediate matrix, wherein different third intermediate matrixes are products of multiplying the random matrix by different intermediate matrixes and by the inverse of the random matrix.

29.	(Proposed Amended) A method for collecting data from a group of entitled members, the method comprising:
receiving, by a collection unit, a message, and a message signature;
validating, by the collection unit, whether the message was received from one of the entitled members of the group, without identifying [[the]] an entitled member of the group that sent the message, wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets, and a first part of the message signature;
rejecting, by the collection unit, the message when the message was not received from any entitled member of the group; and
collecting data embedded in the message when the message was received from one of the entitled members of the group;
wherein [[a]] the message signature received from [[an]] the entitled member of the group comprises a first part, and a second part;

wherein the secret key is calculated by applying a first plurality of mathematical operations on member secrets allocated to the entitled member, and a random vector;
wherein the first plurality of mathematical operations comprises a modulo operation, and calculation of products of multiplications of factors that have bases and random exponents;
wherein the member secrets are calculated based on secrets from the first group of secrets allocated to the group, secrets from the second group of secrets allocated to the group, a random matrix, and a subset of random vectors allocated to the entitled member of the group; and
wherein the collection unit has access to the first group of secrets and the second group of secrets but is unaware of an allocation of member secrets to the entitled member of the group.
30.	(Original) The method according to claim 29, wherein the secret key is a function of a set of matrixes, wherein different matrixes of the set are a function of the random matrix, an inverse of the random matrix, and an intermediate matrix that comprise first intermediate matrix elements, and second intermediate matrix elements.

31.	(Original) The method according to claim 30, wherein the first intermediate matrix elements are first intermediate products of a multiplication of first intermediate factors; and wherein the second intermediate matrix elements are second intermediate product of a multiplication of second intermediate factors.

32.	(Proposed Amended) The method according to claim 30, wherein a first intermediate factor has a base that is a secret from the first group of secrets and has a random exponent which is an element of the subset of random vectors allocated to the entitled member; and
wherein a second intermediate factor has a base that is a secret from the second group of secrets and has a random exponent which is an element of the subset of random vectors             
                (
                
                    
                        V
                    
                    
                        j
                    
                    
                        x
                    
                
                (
                i
                )
                )
            
         allocated to the entitled member of the group, wherein V is a vector, j is a vector index of the subset of random vectors, x is group member index of the entitled member of the group, and i is an index of an element of the vector V.



34.	(Proposed Amended) A non-transitory computer readable medium including instructions for collecting data from a group of entitled members, which when executed by a machine, cause the machine to perform operations comprising: 
receiving, by a collection unit, a message, and a message signature;
validating, by a collection unit, whether the message was received from any entitled member of a group, without identifying [[the]] an entitled member of the group that sent the message; wherein the validating comprises applying a second plurality of mathematical operations on a first group of secrets, a second group of secrets, and a first part of the message signature;
rejecting, by the collection unit, the message when validating that the message was not received from any entitled member of the group; and
collecting data embedded in the message when validating that the message was received from any one of the entitled members of the group;
wherein a message signature received from an entitled member of the group comprises a first part, and a second part;
wherein the second part is generated using a secret key;
wherein the secret key is calculated by applying a first plurality of mathematical operations on member secrets allocated to the entitled member, and a random vector;
wherein the first plurality of mathematical operations comprises a modulo operation, and calculation of products of multiplications of factors that have bases and random exponents;
wherein the member secrets are calculated based on secrets from the first group of secrets allocated to the group, secret from the second group of secrets allocated to the group, a random matrix and a subset of random vectors allocated to the entitled member; and
member of the group.

				Allowable Subject Matter
Claims 1-34 are allowed.
Reason for allowance
The invention defined in claims 1, 12, 23, 24, 29 and 34 are not suggested by the prior art of record. 
The prior art of record (in particular, Tazzari; Davide et al. US 8015316, Kuang; Randy US 20210211271, SHARMA V US 20180083784, CETINA J. US 11025642, Kocher; Paul US 20180004957, Venkatesan; Ramarathnam R. US 6209093, Zajkowski; Timothy US 8019084, MARKS A M US 20210028946, Ablay, Sewim F. US 20030147534 and Sharma; Vishnu US 9419949) singly or in combination does not disclose, with respect to independent claim 1 “wherein the first member secrets are calculated based on secrets from the first group of secrets allocated to the group, and a subset of random vectors allocated to the entitled member of the group;
wherein the second member secrets are calculated based on secrets from the second group of secrets allocated to the group, and the subset of random vectors allocated to the entitled member of the group;
wherein the first member secrets and the second member secrets are calculated by applying a modulo operation and additional operations; and
wherein the collection device has access to the first group of secrets and the second group of secrets but is unaware of an allocation of first member secrets and second member secrets to the entitled members member of the group.” 
and similar limitations of independent claims 12 and 23 in combination with the other claimed features as a whole."
with respect to independent claim 24 “wherein the secret key is calculated by applying a first plurality of mathematical operations on member secrets allocated to the entitled member, and a random vector;
wherein the first plurality of mathematical operations comprises a modulo operation, and calculation of products of multiplications of factors that have bases and random exponents;
wherein the member secrets are calculated based on secrets from the first group of secrets allocated to the group, secrets from the second group of secrets allocated to the group, a random matrix and a subset of random vectors allocated to the entitled member of the group; and
wherein the collection unit hardware processor has access to the first group of secrets and the second group of secrets but is unaware of an allocation of member secrets to the entitled members member of the group.” and similar limitations of independent claims 29 and 34 in combination with the other claimed features as a whole.
Therefore, independent claims 1, 12, 23, 24, 29 and 34 are allowed.
Dependent claims 2-11,13-22, 25-28 and 30-33 are also allowed based on their dependencies on independent claims 1, 12, 24, and 29.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493